137 U.S. 393 (1890)
In re LANCASTER, Petitioner.
No number.
Supreme Court of United States.
Submitted December 4, 1890.
Decided December 5, 1890.
ORIGINAL.
*394 Mr. Washington Dessau for the petitioner.
Mr. Attorney General opposing.
*395 MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
The petitioners were indicted under sections 5508 and 5509 of the Revised Statutes, on the 20th of November, 1890, in the Circuit Court for the Southern District of Georgia, and have been taken into custody. They have not invoked the action of the Circuit Court upon the sufficiency of the indictment by a motion to quash or otherwise, but ask leave to file in this court a petition for a writ of habeas corpus, upon the ground that the matters and things set forth and charged do not constitute any offence or offences under the laws of the United States, or cognizable in the Circuit Court, and that for other reasons the indictment cannot be sustained. In this posture of the case we must decline to interfere.
The application for leave to file the petition is
Denied.